      Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 ALEXANDER STROSS,

                Plaintiff,

 v.                                                 NO. SA-18-CV-01039-JKP

 HEARST COMMUNICATIONS, INC.,
 HEARST CORPORATION, HEARST
 NEWSPAPERS, LLC, HEARST
 NEWSPAPERS II, LLC, HEARST
 SEATTLE MEDIA, LLC, HEARST
 MEDIA SERVICES CONNECTICUT,
 LLC, MIDLAND PUBLISHING
 COMPANY. LLC, HURON
 PUBLISHING COMPANY, LLC,
 EDWARDSVILLE PUBLISHING
 COMPANY, LLC,

                Defendants.


                       MEMORANDUM OPINION AND ORDER

        Before the Court is Defendants’ Motion for Partial Summary Judgment and Plaintiff

Alexander Stross’s response. ECF Nos. 97, 105, 107, 109. Upon consideration, the Court

concludes the motion shall be DENIED. All related objections to summary judgment

arguments and evidence are overruled.

                                    Factual Background

        This is a copyright-infringement case involving photographs taken by Plaintiff

Alexander Stross. It is undisputed Stross owns the copyright to the subject photographs which

depict a group of “tiny houses” on the Llano River (“the Tiny House photos”). In 2015, through

an email exchange, Stross gave the San Antonio Express News and Country Living Magazine,

publications owned by two of the Defendants, permission to publish the photos.




                                              1
    Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 2 of 8




       In bringing this action, Stross alleges he granted limited authorization to the San

Antonio Express News and Country Living Magazine to use the subject photographs in a single

article in each publication; however, Defendants made numerous other unauthorized uses of

the photographs, particularly through reproduction in social media, while also removing the

credit line and a hyperlink to Stross’s website. Stross also claims another publication owned

by one of the Defendants used a second set of his photographs of another residential property

(the Renovation Photos) without authorization.

       Based upon these allegations, Stross brings a cause of action for copyright infringement

against all Defendants (direct infringement claim). In addition, Stross asserts a cause of action

for contributory copyright infringement against all Defendants (secondary infringement claim),

stating, Hearst Newspapers induced, and/or materially contributed to the infringing conduct of

these entities by sharing his photographs with those individual entities, and facilitating their

republication. By doing so, Hearst Newspaper’s actions constitute willful infringement of

Stross’s copyrights because it knew these Defendants’ use of his photographs was not

authorized and/or because it acted in reckless disregard of Stross’s copyright.

       Defendants assert the following affirmative defenses: (1) Stross’s claims are barred by

the doctrine of fair use because the photographs at issue were used for newsworthy purposes,

and there was no effect upon the market for the photographs at issue; (2) lack of willfulness

because any infringement was inadvertent and not willful; (3) Stross’s claim is barred because

he licensed some or all of the photographs to one or more of the Defendants for the uses he

challenges in this action; (4) Stross’s claims are barred because he consented to uses of his

allegedly copyrighted works; (5) Stross is barred by the doctrine of collateral estoppel from

relitigating any or all of any issues in this action that could be resolved in other litigation

concerning the works at issue in this case; (6) Stross’s claims are barred because he failed to

mitigate his damages; (7) Stross suffered no actual damages; (8) Stross fails to plead facts


                                               2
    Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 3 of 8




sufficient to support an exercise of personal jurisdiction over all Defendants, and not all

Defendants are subject to personal jurisdiction; and (9) Stross’s claims against all Hearst

Defendants are barred by the applicable three-year statute of limitations.

         Defendants now move for partial summary judgment.

                                         Legal Standard

         Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories and admissions on file, together with affidavits, if any, show that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Rodriguez v. Pacificare, Inc., 980 F.2d 1014, 1019 (5th Cir. 1993).1 There is no genuine

dispute for trial when a rational trier of fact could not find in favor of the nonmoving party.”

Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586-87 (1986)).

         The “party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion.” Celotex Corp., 477 U.S. at 323. The

moving party has the burden to “demonstrate the absence of a genuine issue of material fact

and the appropriateness of judgment as a matter of law” to prevail on its motion. Union Planters

Nat’l Leasing v. Woods, 687 F.2d 117, 121 (5th Cir. 1982). To meet its initial burden, the

moving party must either: (1) present evidence that negates the existence of some material

element of the nonmoving party’s claim; or (2) point out the nonmoving party lacks sufficient

evidence to prove an essential element of its claim. Celotex Corp., 477 U.S. at 331; McKee v.

CBF Corp., 299 F. App’x 426, 428 (5th Cir. 2008).




     1
      Although 2010 amendments replaced “issue” with “dispute,” the summary judgment standard “remains
unchanged.” Fed. R. Civ. P. 56 advisory committee notes (2010 amend.).


                                                  3
        Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 4 of 8




          “When a party moves for summary judgment on claims on which the opposing parties

will bear the burden of proof at trial, the moving party can meet its summary judgment

obligation by pointing the court to the absence of admissible evidence to support the

nonmovants’ claims.” Armas v. St. Augustine Old Roman Catholic Church, No. 3:17-CV-2383-

D, 2019 WL 2929616, at *2 (N.D. Tex. July 8, 2019) (citing Celotex Corp., 477 U.S. at 325);

see also Austin v. Kroger Texas, L.P., 864 F. 3d 326, 335 (5th Cir. 2017)). The movant is not

required to negate the elements of the nonmovant’s case but may satisfy its summary judgment

burden by alleging the absence of facts supporting specific elements of the nonmovant’s

cause(s) of action. Little v. Liquid Air Corp., 37 F. 3d 1069, 1075, 1076 n. 16 (5th Cir. 1994).

If the movant carries that initial burden, the burden shifts to the nonmovant to identify specific

facts or present competent summary judgment evidence showing the existence of a genuine

fact dispute. Matsushita Elec. Indus. Co., 475 U.S. at 586-87; see also Fed.R.Civ.P. 56(c).

          While all evidence and reasonable inferences are viewed in the light most favorable to

the nonmovant, and all disputed facts are resolved in favor of the nonmovant, the judge’s

function is not “‘to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.’” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting

Anderson, 477 U.S. at 249)); see also Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 234

(5th Cir. 2016). Furthermore, the courts have “no duty to search the record for material fact

issues.” RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010); see also Hernandez v.

Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).



                                            Discussion

          In their Motion for Partial Summary Judgement, Defendants “seek summary judgment

that:

          (1) Plaintiff cannot establish actual damages given that he consistently licensed
          the at-issue photographs for free during the relevant time period and there is no

                                                 4
    Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 5 of 8




       evidence that any of Defendants’ profits are attributable to the photographs; (2)
       Plaintiff failed to comply with his Rule 26 obligation to provide a statutory
       damages computation and should therefore be precluded from presenting any
       damages case pursuant to Rule 37(c)’s automatic, self-executing sanction; (3)
       Plaintiff is limited to at most two statutory damages awards because the Tiny
       Houses Photographs and the Renovation photographs each constitute a single
       work, the Newspaper Defendants are each jointly and severally liable, and the
       use of the Renovation photographs is time-barred and was a fair use of
       Plaintiff’s self-published Renovation photographs; and (4) any infringement by
       Defendants was not willful because there is no evidence whatsoever that would
       support such a finding.”


       While each of these are improper requests for summary judgment relief, this Court will

construe these requests liberally to present different arguments supporting summary judgment

on the damages element of Stross’s copyright infringement causes of action. In the fourth

request, Defendants also seek a summary-judgment declaration on the issue of “willfulness”

pertinent to the direct copyright infringement cause of action.

Request (1):

       In their first argument for summary judgment relief, Defendants contend “Stross

provided free licenses to numerous entities at the time of the alleged infringement,” and

therefore, “there is no evidence in the record that could support a finding that any of

Defendants’ profits are attributable to their alleged infringement of Plaintiff’s copyrights. . . .

Accordingly, the undisputed evidence shows that Stross cannot establish actual damages and

summary judgment is warranted.”

       To begin, it is unclear from the request whether Defendants seek summary judgment

on their copyright infringement causes of action based upon lack of damages or whether they

seek summary judgment on the element of damages. The Court will liberally construe

Defendants’ argument to be the former: Defendants seek summary judgment on their copyright

infringement causes of action based upon lack of damages.

       As the summary-judgment movant, Defendant have the initial burden to show there was

no genuine dispute among the parties as to the existence of any actual damages and,

                                                5
    Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 6 of 8




accordingly, they are entitled to judgment on Stross’s actual damages. Fed.R.Civ.P. 56(a); see

also Celotex Corp., 477 U.S. at 327. If satisfied, the burden shifts to Stross to provide

nonspeculative evidence establishing a genuine dispute as to the existence of actual damages.

See Matsushita Elec. Co., 475 U.S. at 586–87).

       To support this request, Defendants argue “Stross provided free licenses to numerous

entities.” Even if accepted as true, the fact that Stross might have provided a free license to

other entities does not establish the absence of evidence of damages pertaining to Defendants’

alleged unauthorized use of his photos as a matter of law. Further, even if accepted as true, the

summary judgment record contains sufficient evidence which could support a finding that

Stross suffered damages attributable to Defendants’ alleged infringement of his copyright.

       For these reasons, Defendants fail to meet their burden to establish entitlement to

summary judgment on the element of damages, or lack of damages.

Request (2):

       In their second argument for summary judgment relief, Defendants contend “Plaintiff

should be precluded from presenting any damages case based on his failure to comply with his

Rule 26 obligation to provide a computation of the damages he seeks.”

       Summary judgement is the improper avenue for the requested relief. Any failure to

comply with Federal Rule 26 is insufficient, alone, to warrant summary judgment on damages.

E.E.O.C. v. Service Temps, Inc., No. 3:08-CV-1552-D, 2010 WL 1644909, at *5-*6 (N.D. Tex.

Apr. 22, 2010). Instead, Defendants must establish a right to any sanction of exclusion of

evidence under Federal Rule 37(c). If secured, then summary judgment demonstrating the

absence of evidence on damages would be a viable course of action. See id.; see also Hovanec

v. Miller, 331 F.R.D. 624, 633-37 (W.D. Tex. 2019).




                                               6
    Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 7 of 8




Request (3):

       In their third argument, Defendants argue “Stross is limited to at most two statutory

damages.” Defendants contend

       the groups of photographs of the Tiny Houses and the Renovation each
       constitute a single work. And the Newspaper Defendants are each jointly and
       severally liable. Accordingly, should Plaintiff establish infringement, Plaintiff
       is limited to at most three statutory damages awards, and given that the use of
       the Renovation photographs was fair use and any challenge to that use is time-
       barred as discussed below, Plaintiff is limited to at most two awards.


       Jumbled in this quoted contention are multiple, fragmented arguments seeking findings

on disjointed issues of law - all dependent upon determinations of underlying disputed facts.

Defendants fail to articulate argument which could support summary judgment, and therefore,

fail to satisfy their burden to establish entitlement to summary judgment on damages based

upon this argument.

Request (4): Finding on “Willfulness”

       Defendants argue they are entitled to partial summary judgment on Stross’s “claim of

willful copyright infringement because there is no evidence of willfulness.”

       Summary judgment is an improper avenue for determination of this specific, single

element of a party’s cause of action. To begin, Defendants provide only broad, conclusory

arguments. Defendants fail to satisfy their initial responsibility of informing the Court of the

evidence in the record establishing the basis of their motion and demonstrating the lack of

evidence to establish lack of willfulness. See Celotex Corp.t, 477 U.S. at 323; Union Planters

Nat’l Leasing, 687 F.2d at 121. Defendants do not identify portions of the record that

demonstrate the absence of a triable dispute of material fact. See Celotex Corp., 477 U.S. at

323; Union Planters Nat’l Leasing, 687 F.2d at 121. Unsupported allegations setting forth

conclusory facts and conclusions of law are insufficient to support a motion for summary

judgment. Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).


                                               7
    Case 5:18-cv-01039-JKP-RBF Document 126 Filed 09/03/20 Page 8 of 8




       Assuming Defendant could satisfy their summary judgment burden, Stross presents

summary judgment evidence sufficient to raise a genuine dispute of material fact regarding the

extent of any authorization Stross gave to Defendants for use of his photographs and whether

Defendants’ use of any photographs exceeded the scope of any such authorization given. Based

upon resolution of these disputes, a reasonable trier of fact could reach more than one

conclusion whether Defendants acted with “willfulness” in committing any infringing conduct.

Consequently, summary judgment on the element of “willfulness” is not warranted.

                                         Conclusion

       For the reasons stated, the Court concludes Defendants’ Motion for Partial Summary

Judgment shall be DENIED. All related objections to summary judgment argument and

evidence are overruled.

       It is so Ordered.
       SIGNED this 3rd day of September, 2020.




                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE




                                              8
